LYNN A. PADGETT, Petitioner,
v.
THE COUNTY OF BRADFORD; BRADFORD COUNTY BOARD OF COMMISSIONERS; NANCY SCHRADER; JANET FOSS LEWIS; DOUGLAS MCLINKO; THE BRADFORD COUNTY PUBLIC DEFENDERS OFFICE; THEODORE HINKLEY, ESQUIRE; HELEN A. STOLINAS, ESQUIRE; THE BRADFORD COUNTY DISTRICT ATTORNEY'S OFFICE; ROBERT B. MCGUINNESS, ESQUIRE; ROSANETTE B. ABRAMS, ESQUIRE; STEVEN G. DOWNS, ESQUIRE; JAMES PETTI, UNKNOWN; LOU ALTTERI, STATION COMMANDER; PENNSYLVANIA STATE ATTORNEY, Respondents.
No. 241 MAL 2010.
Supreme Court of Pennsylvania, Middle District.
December 13, 2010.

ORDER
PER CURIAM.
AND NOW, this 13th day of December, 2010, the Petition for Allowance of Appeal is denied.